EXHIBIT 2
8/10/2020                                                             Scoop From the Coop – Issue 3 | Chickies Bail Bonds

   http://chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/                                                    Go   JUN JUL AUG
                                                                                                                                                          👤     ⍰❎
  1 capture                                                                                                                          12                         f 🐦
  12 Jul 2019                                                                                                                   2018 2019 2020        ▾ About this capture

         Navigation




                                                                                                               CA Insurance License #1844098
                                                                                                                                        310.545.4513
                                         Serving the Legal Community Since 1984                                                               Available 24/7
                                                                                                                                            NATIONWIDE


                Why Use Us?                                               Attorney Testimonials                           Bail Bond Experts
        Reliable, Compassionate, Professional Service                 See What Sets Us Apart From the Rest              Meet Chickie and Her Professional Team

                 Learn About Chickie's Bail Bonds                           Read Attorney Testimonials                            Read All About Us



           Bail Bonds Blog                                        Scoop From the Coop – Issue 3
                                                                  by Chickies Bail Bonds on May 1, 2013 in Bail Bonds


         Recent Posts

                 Scoop From the Coop – Issue 10                     Greetings!
                 Scoop From the Coop – Issue 9
                 Scoop From the Coop – Issue 8                      Chickie’s Bail Bonds has always tried to be fair in dealing
                 Scoop From the Coop – Issue 7                      with your clients, cognizant of each and every one’s
                 Los Angeles Business Journal                       particular needs especially in terms of premium charged. In
                                                                    cases of hardship we have made premium rebates, always
                                                                    in accordance with Proposition 103, which governs rebates
           Bail Services                                            within the California insurance industry.

           Bail Definitions                                         In recognition of the increasingly competitive nature of the
           FAQ's                                                    bail bond industry, we have concluded that certain
                                                                    adjustments need to be made in order for us to more effectively serve you and your
           Bail Schedule
                                                                    clients. With these changes, we will now not only offer your clients the most
                                                                    professional and caring bail bond service available but also premiums and rebates
           Contact Us                                               commensurate with the changing industry.

           Complete the form below to receive                       We will not be changing our policies in any other way; still offering you and your
           an expert consultation! Or call (310)                    clients twenty-four hour service, including appearing in court as you request an OR
           545-4513
                                                                    release, our famous “hand-holding” of nervous clients and/or family members and,
                                                                    of course, our unparalleled expertise and well-earned 1275 PC reputation. We still
           Name                                                     offer all of that and more, whether a bond is $10,000 or several million – we will
                                                                    continue to go the extra mile to assure you and your client’s complete satisfaction.
           Email
                                                                    Our new program is effective immediately. Rebate of premium will be available
           Phone                                                    under certain circumstances, and always in accordance with California law and
                                                                    regulations, and being cognizant of good business practice.
           Message
                                                                    Chickie’s Bail Bonds is effectively recognizing the changing economic climate and
                                                                    acting accordingly. Please feel free to contact our office at any time to review any of
                                                                    the above or to let us know how we may better serve you and your clients.
     [recaptcha]

           Submit Information                                       Wishing you and your family a very happy summer.
                                                                    Most warmly,


https://web.archive.org/web/20190712100859/http:/chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/                                                               1/4
8/10/2020                                                          Scoop From the Coop – Issue 3 | Chickies Bail Bonds

                                                                    Chickie
   http://chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/
         Newsletter Sign Up
                                                                                                                      Go   JUN JUL AUG
                                                                                                                                                     👤   ⍰❎
  1 capture                                                                                                                     12                       f 🐦
  12 Jul 2019                                                                                                              2018 2019 2020      ▾ About this capture
           Sign up for our Email
           Newsletter
                                                                                                  Featured Attorney
                GO
                                                                                                  JOHN YZURDIAGA



           Blog                                                                                  The Great Defender

           Our Recent Posts.                                     The following is not intended by Chickie’s Bail Bonds to suggest in any manner the
                                                                 name of or recommend any attorney to any arrestee or person acting for an
                 May 3, 2016
                                                                 arrestee. The arrestee or person acting for an arrestee should and is encouraged
                 Scoop From the Coop – Issue 10
                                                                 to seek the services of a qualified attorney, as deemed necessary, and access the
                 Apr 14, 2016                                    California State Bar website for a referral at www.calbar.ca.gov.
                 Scoop From the Coop – Issue 9
                                                                 Chickie’s Bail Bonds is honored to have John Yzurdiaga as
                 Dec 31, 2014
                                                                 our featured criminal defense lawyer in this edition of
                 Scoop From the Coop – Issue 8
                                                                 “Scoop From the Coop”. John is no stranger to almost
                 Dec 31, 2013                                    anyone involved in the Southern California Justice System.
                 Scoop From the Coop – Issue 7
                                                                 He is a long-time member of the Criminal Courts Bar
                 Aug 13, 2013                                    Association and served as President for the 1988 term.
                 Los Angeles Business Journal
                                                                 John’s interesting history began simply enough in Chino, California where he was
           Read More
                                                                 born and raised. Correction – in that Chino did not boast a hospital, John was
                                                                 officially born in Upland, California. He graduated from UCSB and following the
                                                                 advice of a friend’s mother who always said “you should be a lawyer”, went to
                                                                 Loyola Law School.
                                                                 John’s primary reason for attending law school was to be better prepared for a
                                                                 business career it also didn’t hurt that it took him away from his job as a salesman
                                                                 for Xerox. John credits his professor Quentin Ogren with pointing him down the
                                                                 rocky road into criminal law and into the role of public defender. John also fondly
                                                                 remembers his first friend in law school, Paul Horgan, whom he is still very close
                                                                 with today, as “Jewish Mothering” him through law school and the bar exam.

                                                                 John gained his first experience in the field of criminal law working for the Los
                                                                 Angeles Public Defender’s office. Although his first private practice office was in
                                                                 Marina del Rey, he has been practicing in the hub of the Los Angeles Judicial
                                                                 System, downtown Los Angeles, for over twenty years.

                                                                 READ MORE…..




https://web.archive.org/web/20190712100859/http:/chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/                                                        2/4
8/10/2020                                                             Scoop From the Coop – Issue 3 | Chickies Bail Bonds

   http://chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/                                                 Go JUN
                                                                                                    CCBA Annual Awards Dinner       JUL AUG               👤     ⍰❎
  1 capture                                                                                                                         12                          f 🐦
  12 Jul 2019                                                                                                                 2018 2019 2020          ▾ About this capture




                                                                                                            Bail 101:



                                                                                                     1275 PC NOW WHAT?!?!

                                                                    Definition: (a) “Bail, pursuant to this chapter of the penal code, shall not be
                                                                    accepted unless a judge or magistrate finds that no portion of the consideration,
                                                                    pledge, security, deposit, or indemnification paid, given, made or promised for its
                                                                    execution was feloniously obtained.”

                                                                    Objective: (c) “Once a magistrate or judge had determined that probable cause for
                                                                    a 1275 issue exists, a defendant bears the burden by a preponderance of the
                                                                    evidence to show that no part of any consideration, pledge, security, deposit, or
                                                                    indemnification paid, given, made, or promised for its execution was obtained by
                                                                    felonious means. Once a defendant has met such burden, the magistrate or judge
                                                                    shall release the hold previously ordered and the defendant shall be released
                                                                    under the authorized amount of bail.”

                                                                    The above quotes are directly from the California
                                                                    Penal Code and can easily cause clients and
                                                                    counsel to run screaming from the courtroom! But,
                                                                    dear attorneys, rest assured you are in the capable
                                                                    hands of Chickie’s Bail Bonds and believe it or not
                                                                    we enjoy the challenge.

                                                                    Please read on ……




                                                                   Scoop From the Coop – Issue 2                                 Scoop From the Coop – Issue 4 




   Contact Us | Site Map | Privacy Policy


https://web.archive.org/web/20190712100859/http:/chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/                                                               3/4
8/10/2020                                                             Scoop From the Coop – Issue 3 | Chickies Bail Bonds
   Chickie's   Bail Bonds
   http://chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/                                                 Go   JUN JUL AUG
                                                                                                                                                  👤     ⍰❎
   Phone: 310.545.4513
  1CA
    capture
         Insurance License #1844098
                                                                                                                                  12                    f 🐦
  12 Jul 2019                                                                                                                2018 2019 2020   ▾ About this capture
   Website: http://www.chickiesbailbonds.com




 © 2016 All Rights Reserved.




https://web.archive.org/web/20190712100859/http:/chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/                                                       4/4
